
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



ASSIGNMENT AND ASSUMPTION AGREEMENT


        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") entered
into by and between WYNN LAS VEGAS, LLC, a Nevada limited liability company, as
assignor (the "Assignor"), and WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Collateral Agent for the benefit of
the Lenders, as assignee (together with its permitted successors and assigns,
the "Assignee"), dated as of October 30, 2002.

        WHEREAS, the Assignor and the Assignee are parties to that certain Loan
Agreement, dated as of even date herewith (as the same may be amended,
supplemented or otherwise modified from time to time, the "Loan Agreement"),
among the Assignor, as Borrower; the Assignee, as Collateral Agent for the
benefit of the Lenders; and the Persons listed on Schedule 1A1 thereto, as
Lenders. Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Loan Agreement;

        WHEREAS, pursuant to the Loan Agreement, the Assignor is obtaining Loans
from the Lenders, the proceeds of which are being used, in part, by the Assignor
to make an intercompany loan to World Travel, LLC, a Nevada limited liability
company ("World Travel") evidenced by that certain intercompany note (the
"Intercompany Note");

        WHEREAS, pursuant to the Trust Agreement dated as of May 10, 2002, World
Travel contributed, and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in
its individual capacity, but solely as Trustee of that certain trust created
under the Trust Agreement dated as of May 10, 2002 with World Travel as Trustor
(in such capacity, the "Owner") became the owner of, the Aircraft more
particularly described in Annex I hereto;

        WHEREAS, pursuant to the Loan Agreement and the Intercompany Note, World
Travel will use the proceeds of the Intercompany Note to refinance obligations
secured by such Aircraft;

        WHEREAS, the Owner and World Travel has executed and delivered that
certain Aircraft Security Agreement, dated as of October 30, 2002 (as more
particularly described in Annex I attached hereto, the "Security Agreement"; the
Security Agreement and the Intercompany Note shall be hereinafter referred to
collectively, as the "Assigned Agreements") in favor of the Assignor, which
Security Agreement relates to the Aircraft as more particularly described in
Annex I hereto;

        WHEREAS, as a condition precedent to the Lenders making their loans to
the Assignor, the Lenders have required that the Assignor fully assign to the
Assignee all of the Assignor's rights and obligations under the Assigned
Agreements;

        WHEREAS, the Assignor desires to assign to the Assignee all of its
rights, interests, duties, obligations and liabilities in, to and under the
Assigned Agreements and the Assignee desires to accept the assignment of all of
the Assignor's rights, interests, duties, obligations and liabilities in, to and
under the Assigned Agreements, to the same extent as if the Assignee had
executed the Assigned Agreements; and

        WHEREAS, it is in the best interests of the Assignor that the Document
Closing Date and the Overall Transaction occur and the Assignor has duly
authorized the execution, delivery and performance of this Assignment.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce the Lenders
to enter into the Overall Transaction as set forth in the Loan Agreement, the
parties hereto hereby agree as follows:

SECTION 1.    ASSIGNMENT OF ASSIGNED AGREEMENTS.    

        The Assignor does hereby irrevocably and unconditionally quitclaim,
assign, transfer, convey and set over unto the Assignee for the benefit of the
Lenders all of the Assignor's rights, title and interests in, to and under the
Assigned Agreements. Notwithstanding the foregoing, the Assignee agrees that

--------------------------------------------------------------------------------


unless an Event of Default shall exist under the Loan Agreement, the Assignee
shall not exercise the right of the Assignor to demand payment under the
Intercompany Note.

SECTION 2.    Acceptance and Representations.    

        Section 2.1.    The Assignee hereby accepts the assignment contained in
Section 1, and shall have all the rights and privileges, of the Assignor in, to
and under the Assigned Agreements to the same extent as if the Assignee had
executed the Assigned Agreements. The Assignee accepts all of the Assignor's
rights and interests thereunder.

        Section 2.2.    The Assignor shall have no rights or privileges, under
the Assigned Agreements.

        Section 2.3.    This Assignment is a present, unconditional, irrevocable
and absolute assignment. The Assignor hereby represents and warrants to Assignee
as follows:

        (A)  attached hereto as Exhibit A is a true, correct and complete copy
of the Security Agreement and all supplements thereto;

        (B)  attached hereto as Exhibit B is a true, correct and complete copy
of the Intercompany Note;

        (C)  (i) the Security Agreement is in full force and effect and
constitutes the entire agreement executed by the Owner and World Travel in favor
of the Assignor regarding the subject matter therein and (ii) the Intercompany
Note is in full force and effect and constitutes the entire agreement executed
by World Travel in favor of the Assignor regarding the subject matter therein;

        (D)  no Default or Event of Default has occurred under the Assigned
Agreements;

        (E)  the Assignor has not previously assigned, hypothecated or otherwise
created or allowed to exist any lien or other claim on the Assigned Agreements
and has the full legal right to enter into this Assignment; and

        (F)  upon execution hereof by the Assignor, the Assignee shall succeed
to all of the Assignor's right title and interest in and to each Assigned
Agreement, free and clear of any liens or other competing claims of any kind.

SECTION 3.    GOVERNING LAW.    

        This Assignment shall be governed by, and construed under, the laws of
New York without regard to conflicts of law principles (other than Title 14 of
Article V of the New York General Obligations Law).

SECTION 4.    COUNTERPARTS.    

        This Assignment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts shall constitute one and
the same instrument.

SECTION 5.    BINDING NATURE.    

        This Assignment shall be binding upon, and inure to the benefit of, the
parties hereto and their respective permitted successors and assigns.

SECTION 6.    TERMINATION.    

        Upon the final indefeasible payment in full and immediately available
funds of all Obligations of the Assignor, the Assignee shall, at the written
request of the Assignor, re-convey the Intercompany Note and release all of its
right, title and interest therein, and take such other actions at the Assignor's
expense as the Assignor may request to evidence such release, including without
limitation the return

2

--------------------------------------------------------------------------------


of any other assets pledged as Collateral and the execution and delivery of
related instruments of transfer, lien releases, termination statements and
similar documents and instruments.

[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Assignment as of the date first set forth above.

ASSIGNOR:   WYNN LAS VEGAS, LLC, a Nevada limited liability company
 
 
 
 
By:
 
Wynn Resorts Holdings, LLC, a Nevada limited liability company, its sole member
 
 
 
 
 
 
By:
 
Valvino Lamore, LLC, a Nevada limited liability company, its sole member
 
 
 
 
 
 
 
 
By:
 
WYNN RESORTS, LIMITED, a Nevada corporation, its sole member
 
 
 
 
 
 
By:
 
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

Name: Marc H. Rubinstein
Title: Senior Vice President, General Counsel & Secretary
ASSIGNEE:
 
WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION, a national banking association,
not in its individual capacity, but solely as Collateral Agent
 
 
 
 
By:
 
/s/  C. SCOTT NIELSEN      

--------------------------------------------------------------------------------


 
 
 
 
 
 
Name:
 
C. Scott Nielsen

--------------------------------------------------------------------------------


 
 
 
 
 
 
Title:
 
Trust Officer

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


ANNEX I
DESCRIPTION OF ASSIGNED AGREEMENTS


        Aircraft Security Agreement, dated as of October 30, 2002 among Wells
Fargo Bank Northwest, National Association, not in its individual capacity, but
solely as Trustee, Wynn Las Vegas, LLC, a Nevada limited liability company and
World Travel, LLC, a Nevada limited liability company.

        Intercompany Note dated October 30, 2002 from World Travel LLC, a Nevada
limited liability company, to the order of Wynn Las Vegas, LLC, a Nevada limited
liability company.


DESCRIPTION OF AIRCRAFT


        One Bombardier Inc. model BD-700-1A10 Global Express aircraft bearing
manufacturer's serial number 9065 and Federal Aviation Administration
Registration Number N711SW (formerly N789TP), including two BMW Rolls Royce BR
710A2-20/01 engines bearing manufacturer's serial numbers 12243 and 12244.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.15



ASSIGNMENT AND ASSUMPTION AGREEMENT
ANNEX I DESCRIPTION OF ASSIGNED AGREEMENTS
DESCRIPTION OF AIRCRAFT
